Citation Nr: 9930729	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that new and material evidence had not been 
received sufficient to reopen the veteran's claim of 
entitlement to service connection for hearing loss.  A notice 
of disagreement was received in January 1996.  A statement of 
the case was issued in February 1996.  A substantive appeal 
was received from the veteran in March 1996.  A hearing was 
held at the RO in March 1996 and before a member of the Board 
at the RO in April 1997.  In June 1997 and November 1998, the 
Board remanded this matter to the RO for further development.  


FINDINGS OF FACT

1.  In an August 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran filed a notice of disagreement and 
was furnished a statement of the case but he did not file a 
timely substantive appeal.

2.  Additional evidence submitted since the August 1979 
decision is either duplicative or is not so significant that 
it must be considered by itself, or along with evidence 
previously submitted, to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  An August 1979 rating decision which denied on the merits 
the veteran's claim of entitlement to service connection for 
hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104(a) (1999).

2.  Evidence received since the August 1979 rating action is 
not new and material, and the veteran's claim of service 
connection for hearing loss has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a final rating action of August 1979, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran was given written notification of 
this determination, and he filed a timely notice of 
disagreement.  A statement of the case was issued in June 
1980.  However, the veteran did not perfect an appeal by 
filing a substantive appeal.  See 38 C.F.R. § 20.200 (1999).  
As such, this rating decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

It is pointed out that recently the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), in 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), held that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), created a three-step process for reopening previously 
denied claims (a two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet.App 203 
(1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge; see also 
Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in August 1979.  Evans.

At the time of the August 1979 decision, the RO had before it 
for consideration the veteran's service medical records, the 
report of a private audiogram, and VA medical records (these 
latter records, dated in 1980, were also reviewed by the RO, 
as indicated by the June 1980 statement of the case). 

In April 1995, the veteran submitted a statement that was 
construed to be a request that the claim of entitlement to 
service connection for hearing loss be reopened.  The newly 
submitted evidence includes VA outpatient treatment records, 
the veteran's testimony given during a March 1996 RO hearing 
and an April 1997 hearing before a member of the Board at the 
RO, and some service personnel records. 

VA outpatient treatment records show that the veteran was 
seen in February 1995 complaining of increased difficulty in 
hearing since his discharge from service.  He also complained 
of tinnitus.  The report of a VA audiological evaluation 
conducted in April 1995 indicates that the veteran suffers 
from moderate to severe high frequency sensorineural hearing 
loss above 2000 hertz, bilaterally, and that speech 
discrimination was good.  

During the March 1995 RO hearing, the veteran testified that 
his exposure to loud noise at a shooting range (he was 
assigned to the military police) while in service caused his 
ears to ring and pop, and that VA doctors have told him that 
the type of hearing loss he suffers from could only be 
related to such exposure.  The veteran also pointed out that 
he has not been exposed to this type of noise trauma since 
service.  

During the April 1997 hearing, the veteran again testified 
that exposure to loud noise at the shooting range caused his 
hearing loss, noting that he was not provided with "hearing 
aids" (the Board assumes he means ear plugs, etc.).  He 
again stated that VA doctors had indicated that his hearing 
loss was due to noise exposure, and that such was written in 
VA medical reports. 

Finally, the veteran's service personnel records were 
associated with the record, but none of these records 
document complaints of or treatment received for hearing 
loss.  Therefore, while they are new they are not material.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of service 
connection for hearing loss.  The evidence presented by 
itself, or along with evidence previously submitted, is not 
so significant that it must be considered to fairly decide 
the merits of this claim.  38 C.F.R. § 3.156 (a) (1999).  The 
newly submitted medical evidence simply shows that the 
veteran suffers from high frequency sensorineural hearing 
loss, a fact that was known at the time of the prior RO 
decision.  This evidence does not in any way indicate that 
the veteran's hearing loss was incurred in or aggravated by 
his active military service.  Therefore, while it is new it 
is not material.

The veteran's claim that VA doctors have related his hearing 
loss to service are unsubstantiated.  In this regard, the 
Board notes that several attempts were made by the RO to 
obtain VA records that allegedly contained such statements, 
but no such evidence has been located.  The Board points out 
that during the hearings, the veteran indirectly made 
reference to a VA examination report (dated in April 1995) 
that is of record as containing such statements, but contrary 
to the veteran's allegations, such statements are not 
contained in this report.

The Board points out that the veteran's lay statements to the 
effect that his hearing loss was incurred in or aggravated by 
service are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

In sum, the Board finds that new and material evidence has 
not been presented sufficient to reopen the claim of service 
connection for hearing loss.  The evidence presented by 
itself, or along with evidence previously submitted, is not 
so significant that it must be considered to fairly decide 
the merits of these claim.  38 C.F.R. § 3.156 (a) (1999). 


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

